On information filed in the county court of Nowata county, charging that in said county on the 11th day of November, 1914, the plaintiff in error, Harve Bolen, did unlawfully have in his possession intoxicating liquors, to-wit, one half pint of whisky and six one-half pintis of alcohol with the intent to sell the same, he was tried, convicted and sentenced to be confined in the county jail for sixty days and to pay a fine of one hundred dollars.
From the judgment he appeals. No brief has been filed and the case was submitted on the merits. *Page 608 
From a careful examination of this case, both as to the law and the evidence, we have failed to discover anything whereof the plaintiff in error has just right to complain. The judgment is therefore affirmed. Mandate forthwith.